Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Xu (U.S. 2012/0012303A1). discloses a system (the system shown in fig. 3), comprising: a tubular housing (33); a mandrel (34) removably disposed in the housing (the mandrel can be removed from housing 33), wherein the mandrel (34) comprises at least one set of threads (44) formed on a radially external surface thereof (see fig. 3); a split ring (30, refer to para 0013) disposed within the housing (33) and biased in a radially inward direction (30 is biased relative to 32 because 32 prevents 30 from moving freely), wherein the split ring (30) comprises: at least one set of threads (see fig. 3 below) formed on a radially internal surface of the split ring (30), wherein the at least one set of threads on the split ring (30) is complementary to the at least one set of threads (see fig. 3 below) on the mandrel (43); and a detent (as broadly claimed, one thread or bump on the split ring can be considered a detent, see fig. 3 below) formed on the radially internal surface of the split ring (30) adjacent the at least one set of threads of the split ring (30).  

    PNG
    media_image1.png
    604
    876
    media_image1.png
    Greyscale
10wherein the at least one set of threads on the split ring is complementary to the at least one set of threads on the mandrel; and a detent formed on the radially internal surface of the split ring adjacent the at least one set of threads of the split ring.  5a mandrel (34) removably disposed in the housing (the mandrel can be removed from housing 33), wherein the mandrel (34) comprises at least one set of threads (44) formed on a radially external surface thereof (see fig. 3); a split ring (30, refer to para 0013) disposed within the housing (33) and biased in a radially inward direction (30 is biased relative to 32 because 32 prevents 30 from moving freely), wherein the split ring (30) comprises: at least one set of threads formed on a radially internal surface of the split ring, 10wherein the at least one set of threads on the split ring is complementary to the at least one set of threads on the mandrel; and a detent formed on the radially internal surface of the split ring adjacent the at least one set of threads of the split ring.  
However, Xu fail to teach wherein the detent has a length in an axial direction greater than a pitch of any one thread in the at least one set of threads on the split ring.	Regarding claim 14, Xu discloses a method, comprising: receiving a mandrel (34) into an opening (fig. 3: opening defined by housing 33) at a proximal end of a connector (33, 32, 30, 50), the connector comprising a tubular housing (33) and a split ring (30, refer to para 0013) disposed in the housing (33), wherein the split ring (30) is biased in a radially inward direction (30 is biased relative to 32 in a radial direction because 32 prevents 30 from moving freely); 
However, Xu fail to teach 5expanding the split ring radially outward as the mandrel is received further into the connector, wherein the split ring is in a radially expanded position within the housing such that at least one set of threads formed on a radially internal surface of the split ring floats over a complementary at least one set of threads on the mandrel; and collapsing the split ring to engage the at least one set of threads on 
Regarding claim 21, Xu (U.S. 2012/0012303A1) discloses a system (the system shown in fig. 3), comprising: a tubular housing (33); a mandrel (34) removably disposed in the housing (the mandrel can be removed from housing 33), wherein the mandrel (34) comprises at least one set of threads (44) formed on a radially external surface thereof (see fig. 3); a split ring (30, refer to para 0013) disposed within the housing (33) and biased in a radially inward direction (30 is biased relative to 32 because 32 prevents 30 from moving freely), wherein the split ring (30) comprises: at least one set of threads (see fig. 3 above) formed on a radially internal surface of the split ring (30), wherein the at least one set of threads on the split ring (30) is complementary to the at least one set of threads (see fig. 3 above) on the mandrel (43); and a detent (as broadly claimed, one thread or bump on the split ring can be considered a detent, see fig. 3 above) formed on the radially internal surface of the split ring (30) adjacent the at least one set of threads of the split ring (30).  
However, Xu fail to teach wherein the detent on the split ring acts as a cam to expand the split ring from a collapsed position to an expanded position upon engagement with a thread of the at least one set of threads of the mandrel while the split ring is rotated relative to the mandrel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.A/03/09/2022



/Giovanna Wright/Primary Examiner, Art Unit 3672